Citation Nr: 0921988	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  07-18 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.

2.  Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's brother

ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The Veteran had active military service from June 1967 to 
January 1980.  The appellant is the Veteran's surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died on January [redacted], 2005.

2.  During the Veteran's lifetime, service connection was in 
effect for residuals of a crush injury to the right forearm 
and hand with injury to muscle group VII with radial nerve 
weakness and ankylosis of the metacarpophalangeal joint 
(right forearm and hand disability) evaluated as 40 percent 
disabling.

3.  The Veteran was not evaluated as being totally disabled 
as a result of a service-connected disability for 10 
continuous years immediately preceding death, was not rated 
as being totally disabled continuously for a period of no 
less than five years from the date of discharge from active 
duty, nor was he a former prisoner of war who died after 
September 30, 1999.

4.  Resolving reasonable doubt in favor of the appellant, the 
Veteran suffered from alcohol abuse that was related to his 
service-connected right forearm and hand disability, which 
significantly or materially contributed to the cause of the 
Veteran's death (i.e., chronic liver failure due to 
alcoholism).


CONCLUSIONS OF LAW

1.  The criteria for entitlement to DIC under 38 U.S.C.A. § 
1318 are not met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. 
§ 3.22 (2008).

2.  Service connection for the cause of the Veteran's death 
is warranted.  38 U.S.C.A. §§ 1110, 1112, 1310, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.302, 3.303, 3.310, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to DIC under 38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318(a) (West 2002), benefits are payable 
to the surviving spouse of a "deceased Veteran" in the same 
manner as if the death were service-connected.  A "deceased 
Veteran" is a Veteran who dies not as the result of the 
Veteran's own willful misconduct, and who either was in 
receipt of compensation, or for any reason (including receipt 
of military retired pay or correction of a rating after the 
Veteran's death based on clear and unmistakable error) was 
not in receipt of but would have been entitled to receive 
compensation, at the time of death for service-connected 
disabilities rated totally disabling.  The service-connected 
disabilities must have either been continuously rated totally 
disabling for 10 or more years immediately preceding death; 
continuously rated totally disabling for at least five years 
from the date of the Veteran's separation from service; or 
the Veteran must have been a former prisoner of war who died 
after September 30, 1999, and the disability was continuously 
rated totally disabling for a period of not less than one 
year immediately preceding death.  38 U.S.C.A. § 1318.  The 
total rating may be schedular or based on unemployability.  
38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22 (2007); Nat'l Org. of 
Veterans' Advocates, Inc. v. Sec'y of Veterans Affairs, 314 
F.3d 1373 (Fed. Cir. 2003).

In this case, at the time of the Veteran's death in January 
2005, the Veteran was only rated as 40 percent disabled due 
to his service-connected right forearm and hand disability.  
This disability rating had been in effect since the grant of 
service connection in January 1980.  At no time was he in 
receipt of a total disability rating.

As the Veteran did not have any service-connected 
disabilities that were rated totally as disabling during his 
lifetime, the Board finds that the criteria under 38 U.S.C.A. 
§ 1318 and 38 C.F.R. § 3.22 have not been met.  Accordingly, 
the appellant's claim for DIC under 38 U.S.C.A. § 1318 must 
be denied for lack of legal merit.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

Finally, because the application of the law to the undisputed 
facts is dispositive of this appeal, no discussion of VA's 
duties to notify and assist is necessary.  See Mason v. 
Principi, 16 Vet. App. 129 (2002).  

II.  Service Connection for the Cause of the Veteran's Death

In this decision, the Board grants service connection for the 
cause of the Veteran's death, which represents a complete 
grant of the benefit sought on appeal.  Thus, no discussion 
of VA's duty to notify and assist is necessary.

Dependency and indemnity compensation is payable to a 
surviving spouse, child, or parent either because of a 
service-connected death occurring after December 31, 1956, or 
pursuant to the election of a surviving spouse, child, or 
parent, in the case of such a death occurring before January 
1, 1957.  38 C.F.R. § 3.5.  Service connection may be 
established for the cause of a Veteran's death when a 
service-connected disability "was either the principal or a 
contributory cause of death."  38 C.F.R. § 3.312(a); see 
38 U.S.C.A. § 1310; see also 38 U.S.C.A. §§ 1110 and 1112 
(setting forth criteria for establishing service connection).  
A service-connected disability is the principal cause of 
death when that disability, "singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto."  38 C.F.R. 
§ 3.312(b).  A contributory cause of death must be causally 
connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  38 C.F.R. § 3.312(c)(1).  See generally Harvey v. 
Brown, 6 Vet. App. 390, 393 (1994).  

Thus, service connection for the cause of a Veteran's death 
may be demonstrated by showing that the Veteran's death was 
caused by a disability for which service connection had been 
established at the time of death or for which service 
connection should have been established.  Service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  The determination as to whether these 
Hickson requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility 
and probative value.  See Baldwin v. West, 13 Vet. App. 1 
(1999); 38 C.F.R. § 3.303(a).

Although there are primary causes of death which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, even in 
such cases, consideration must be given to whether there may 
be a reasonable basis to hold that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death, where the service-connected 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  Id.

In addition, in Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), interpreting 38 U.S.C.A. § 1110 in 
light of its legislative history, recently held that VA 
compensation benefits are available for alcohol or drug-
related disability, here death, that arises secondarily from 
a service-connected disorder.  Id. at 1370.  

The Veteran died on January [redacted], 2005.  The original death 
certificate listed the cause of death as chronic liver 
failure due to alcoholism.  As previously indicated, during 
his lifetime, the Veteran was 40 percent disabled due to his 
service-connected right forearm and hand disability.

The appellant contends that the cause of the Veteran's death, 
listed as chronic liver failure due to alcoholism on the 
death certificate, is due to his service-connected right 
forearm and hand disability.  She contends that the Veteran 
self-medicated with alcohol due to chronic severe pain he had 
as a result of his service-connected right forearm and hand 
disability, and that this use of alcohol led to his chronic 
liver failure.  At a hearing before the undersigned held on 
May 2009, the appellant and her brother testified that the 
Veteran drank heavily for many years and complained of very 
severe pain in his right arm due to service-connected 
disability.  The appellant's brother testified that the 
Veteran complained all the time of pain in his arm and told 
him that he had to drink "because that's the only thing that 
slows the pain down."  He further testified that, when he 
first met the Veteran in 1982, the Veteran normally drank two 
pints of vodka a day; but, in 1987, when he moved back to 
where his family lived, he was drinking everything, all the 
time, and that he would drink until "he fall out."  He also 
testified that, the day before the Veteran's death, he was 
with him, and the Veteran drank himself into a "comatose 
state."  

The only medical evidence submitted in support of the claim 
is the autopsy report in which the medical examiner found the 
cause of death to be chronic liver failure due to chronic 
alcoholism.  An amendment to this report indicates that the 
medical examiner met with the family in March 2006.  She 
states that, according to the Veteran's wife, he had crushing 
injuries of the right forearm and hand.  The medical examiner 
noted the appellant's reported history of treatment for the 
Veteran's injury in service.  She also noted that because of 
severe pain in the right forearm and hand area, the Veteran 
was drinking alcohol to relieve the pain and this chronic 
alcoholism lead to chronic liver failure.  Finally she noted 
that she had reviewed the Veteran's VA hospital chart and, 
according to that, he was in chronic pain and also had 
extensive deformity of the right forearm, elbow and hand.  
Based on this new information, the medical examiner amended 
the cause of death to be chronic liver failure due to 
alcoholism due to severe pain in the right forearm and hand 
due to crushing injuries and infection due to accident in 
military.

Although the VA treatment records referred to by the medical 
examiner are not of record, the claims file does contain some 
prior medical evidence consisting of treatment records form 
the 1980s and a VA examination from October 1995.  The 
treatment records from the 1980s show the Veteran was known 
to be a former alcohol abuser, having quit in November 1981, 
and that he was taking Antabuse.  These treatment records, 
however, fail to show any complaints of or treatment for the 
Veteran's service-connected right forearm and hand 
disability.  

The VA examination report does not indicate the Veteran 
reported using alcohol, especially to self-medicate because 
of the pain in his right forearm and hand.  It does indicate 
that the Veteran complained of pain mainly in his right 
forearm and weakness involving the forearm musculature and 
the right hand.  He was on as-needed pain medication, but did 
not know the name of it.  On physical examination, the 
examiner found evidence of a concomitant partial radial nerve 
injury with residual mild weakness of the wrist and finger 
extensors on the right, and evidence of a mild partial ulnar 
nerve injury with mild residual intrinsic hand weakness.  
However, range of motion was within normal limits in all 
forearm and finger joints, except the right first 
metacarpophalangeal joint, which was ankylosed causing 
significant loss of function involving the right thumb.  
There was significant cosmetic deformity.  The examiner also 
noted that the Veteran had some chronic pain, although he did 
not express the severity of it.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  Nevertheless, when, after considering all 
the evidence, a reasonable doubt arises regarding a 
determinative issue, the benefit of the doubt shall be given 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

In this case, the medical examiner's revised cause of death 
attributes the Veteran's death to chronic liver failure due 
to alcoholism due to severe pain in the right forearm and 
hand due to the crushing injuries and infection due to the 
accident in the military.  She based this revised cause of 
death on the report of the Veteran's family regarding his 
alcoholism and VA hospital records indicating that he had 
severe chronic pain due to his service-connected right 
forearm and hand disability.  

The medical examiner's opinion is supported by the testimony 
at the Board hearing held in May 2009.  The Board the 
testimony of the appellant's brother's very credible and 
probative as to the cause of the Veteran's alcohol abuse and 
the Veteran's abuse of alcohol immediately prior to his 
death.  

Thus, after weighing the evidence, the Board finds that it is 
at least in equipoise as to whether the Veteran's chronic 
alcoholism, which led to his death by chronic liver failure, 
was substantially or materially contributed to by his 
service-connected right forearm and hand disability.  The 
evidence being in equipoise, the Board resolves reasonable 
doubt in favor of the appellant, and grants service 
connection for the cause of the Veteran's death.  The appeal 
is, therefore, granted.


ORDER

Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1318 is denied.

Entitlement to service connection for the cause of the 
Veteran's death is granted.



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


